                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY


HIGHS GAMES, LLC, a Delaware Limited            Case No.: 2:13-CV-07161-JMV-MF
Liability Company, Uk/a Pfl, LLC,

       Plaintiff/Counterclaim Defendant,

vs.
                                                 ORDER & OPINION OF THE SPECIAL
DANIEL MARKS, an individual; JOSEPH                         MASTER
MASCI, an individual; BRIAN KAVANAGH,
an individual; MARKS STUDIOS, LLC, an
entity d/b/a GIMME GAMES; ARISTOCRAT
TECHNOLOGIES, INC., an entity;
ARISTOCRAT TECHNOLOGIES
AUSTRALIA PTY LIMITED, an entity;
ARISTOCRAT LEISURE LIMITED, an
entity; PRODUCT MADNESS, INC., an
entity; GRANT BOLLING, an individual;
JOHN SMITH(s) 1-7; and XYZ COMPANIES
1-7,

       Defendants/Counterclaim Plaintiffs.

       This matter comes before the Special Master upon a motion by defendants Daniel Marks,

Joseph Masci, Brian Kavanagh, Grant Bolling, Marks Studios, LLC (“Marks Studios”),

Aristocrat Technologies, Inc. (“ATI”), Aristocrat Technologies Australia Pty Ltd. (“ATA”),

Aristocrat   Leisure   Limited     (“ALL”),    and    Product    Madness,    Inc.   (“Product

Madness”)(collectively, “Defendants”) for reconsidcration of portions the Special Master’s May

15, 2019 Order & Opinion. After considering the submissions of Defendants and Plaintiff High 5

Games, LLC (“H5G”), Defendants’ motion is Denied in part and Granted in part.
                                         DISCUSSION

   I. Background

       During a February 21, 2018 status conference, the Special Master discussed the issue of

H5G’s backup tapes with the parties. The Special Master made clear that if Defendants wanted

the tapes to be repaired, Defendants would be required to pay for it. Thereafter, the Special

Master issued his March 16, 2018 Order, which states:

       By March 9, 2018, H5G shall famish its damaged back-up tapes that it has
       located to eMag Solutions LLC to perform an analysis as to the cost to repair and
       restore the back-up tapes in a readable and searchable form. Defendants shall
       have the right to repair, at their sole expense, the back-up tapes but will not
       review any portion of such back-up tapes until Defendants notify H5G’s
       attorney’s in writing, that such back-up tapes have been restored and until the
       thrther Order of the Special Master or Court. The parties shall work in good faith
       to choose and retain, by March 1, 2018, a neutral third party forensic consultant to
       repair and restore the damaged back-up tapes of H5G. If the parties can agree
       upon such a consultant, that consultant shall, by March 151 2018 produce a
       quotation for the work of repairing and restoring the damaged back-up tapes of
       H5G to a condition wherein they can be thither processed as if such tapes were
       never damaged.

       Following another disagreement between the parties related to the backup tapes, the

Special Master issued an Order on May 15, 2019, which held that if Defendants wanted the tapes

restored they would bear the cost associated with any repair. The Special Master further ordered

that Defendants are responsible for all costs and fees associated with obtaining estimates for the

repair of restoring the back-up tapes, including any storage fees charged.

       In the May 15, 2019 Order the Special Master also denied Defendants’ request to compel

H5G to provide a 30(b)(6) witness to sit with Defendants and go through the documents H5G

produced and identi’ whether each of the 13,000 documents identified by H5G concerns

development of the game Golden Goddess or Aphrodite. The Special Master did not believe this

would serve any purpose in the fartherunce of discovery in this matter. At that time, the parties
                                              2
were arguing over the relevancy of the 13,000 documents H5G produced and thc Special Master

did not believe that the question of relevancy could be resolved by the production of a corporate

witness who would merely be able to opine on his or her own thoughts as to the relevancy of a

particular document. Accordingly, Defendants’ request that H5G produce a 30(b)(6) witness to

go through the 13,000 documents was denied. Defendants now seek reconsideration of those

rulings.

    II. Artwments of the Parties

           Defendants’ Arguments

           Defendants seek reconsideration of the Special Master’s May 15, 2019 Order & Opinion

with respect to (1) Defendants’ motion to compel H5G to produce a limited 30(b)(6) witness to

testify regarding 1-150’s possible spoliation of evidence and (2) the proper party to pay certain

storage fees of H5G’s back-up tapes currently owed to eMag Solutions LLC (eMag), Defendants

also request that H50 be ordered to restore the damaged back-up tapes.

           Defendants argue that HSG has admitted that it failed to collect, review, and produce all

documents relevant to this litigation and responsive to Defendants’ discovery requests.

Defendants continue to believe that H5G has not produced all of the relevant documents

concerning its knowledge of Konami’s Rawhide game. Defendants argue that the individual

defendants are all former H5G employees and are thus aware that the Supcr Stacks concept was

derived from the Rawhide game and that as such the ‘852 patent and Super Stacks trade secrets

are likely either invalid or unenforceable. Defendants allege that H5G obtained the PAR sheet

for the Rawhide game, which it referred to as “salmon recipe” and used this to make the Super

Stacks game. Defendants assert that despite their best efforts, H5G has not produced all of the

documents relating to Konami’s Rawhide game or “salmon recipe”.
                                                   I
       Defendants also argue that HSG had a duty to preserve emails relevant to this litigation

that predate 2011 because it was involved in unrelated threatened litigation and had already

threatened Defendant Daniel Marks with litigation related to possible violation of his separation

agreement. Defendants argue that the Special Master’s March 2018 Order was based on incorrect

unswom representations by H5G that (1) Mr. Marks and others had somehow caused the

destruction of their emails; (2) certain documents were lost when H50 was under no obligation

to preserve them; and (3) H5G had already performed certain analyses of the back-up tapes and

received an estimate of SI million to recover the data. Defendants argue that it is clear that N5G

failed to preserve relevant documents while it was responding to threatened litigation

(concerning Witches Riches) and in the process of threatening litigation against Mr. Marks.

Defendants argue they should not have to pay for H50’s negligence or deliberate misconduct

and subsequent concealment.

        Second, Defendants argue that had H5G properly searched and produced relevant

documents, including the five emails produced by Defendants, there would be no reason for

Defendants to seek restoration of the damaged backup tapes. Defendants argue that they only

sought restoration of the backup tapes because they had reason to believe that H5G’s production

was incomplete with respect to conception and reduction to practice documents. Defendants

maintain that since H5G has conceded that all relevant documents have not been produced,

seWed law requires that H5G should be ordered to pay eMag’s costs to date. Defendants also

argue that had HSG run search terms through all relevant sewers in 2017, it would have located

the emails in the Marks PST file.

        Defendants also argue that H50 should be compelled to produce a witness to testify on

its admitted spoliation of evidence. Defendants assert that their motion to compel additional

                                                 4
conception documents for the period between August 2008 and February 2009 or compel a

related 30(b)(6) witness relies primarily on two bases: (1) H5G’s failure to preserve emails and

other documents relevant to this litigation, in particular certain Super Stacks conception

materials; and (2) a suspicious dearth of technical documents that should have been maintained

in a game folder on H5G’s servers. Defendants argue that H50 has never submitted any sworn

statement of anyone with actual knowledge of its document creation and retention policies at the

time. Defendants argue they are entitled to know the extent of H5G’s spoliation and the extent of

its efforts to determine the circumstances of destruction. Defendants argue that someone from

H50 should be required to investigate and testify about the extent of files deleted by H5G,

including the scope of deletion and the names of relevant custodians. Defendants argue they are

merely asking for an H5G employee to review the relevant game folders and confirm on the

record that these materials have been produced, either in the 13,000 documents previously

identified by H5G as relcvant or elsewhere in the production. While Defendants ackiiowledge

that they already conducted the deposition of Mr. Fallon on November 21, 2017, Defendants

argue that his involvement with H50 did not begin until 2011 and that he did not have firsthand

knowledge of what happened to the PST files at the time they were “converted.”

        Defendants flurthcr argue that whether or not Mr. Marks properly had the PST file has

nothing to do with H5G’s responsibilities to preserve and produce documents, and does not

excuse H5G from producing the documents ifom that PST file.

        HSG’s Arguments

        H5G provides a detailed explanation as to the background of this dispute. H5G explains

 that during 2017, H50 discovered damaged back-up tapes in the basement of its facility in

 Mahwah, New Jersey (the “Tapes”). H5G thereafter sent the Tapes to a company called TDS. By

                                                5
August 2017, TDS was able to restore some, but not all of the Tapes. TDS placed information

from the restored Tapes onto a Network Attached Storage Unit (the “TDS NAS”) and returned

the Tapes and the TDS NAS to 1150. In September 2017, 1150 copied the TDS NAS onto a

second NAS Unit (the “Sfile NAS”) and sent it to Stile, the technology company that H50

retained to host the repository where documents relating to this litigation are stored, for an initial

analysis. In September 2017, D4NX, N5G’s third party technology support expert, reported back

to 1150’s outside counsel in this action with details regarding the back-up tape information on

the Sfile NAS and Tapes.

        In early October 2017, 1150 learned that the Tapes and NAS drive consisted of 32

terabytes of data that had not been indexed and was not searchable. It was estimated by D4NX,

that afier indexing and dc-duplicating, there would be approximately 7 terabytes of data. D4NX

estimated that the cost of indexing, de-duplicating and processing this information would be in

the range of £1,000,000. D4NX also stated that, in processing this backup material, there was a

high likelihood that few, if any new documents would come from the expensive process. H5G

informed Defendants’ counsel of the cost and informed Defendants’ counsel that if it wanted to

process the duplicative information, Defendants could do so.

        Defendants’ counsel was unwilling to spend thc $1 million necessary to restore and

process the Tapes and sought to have H5G bear that cost. Because H50 believed that the

information on the Tapes was largely duplicative of discovery that H5G had already produced in

this action, 1150 declined to pay for the restoration and processing cost. Stile, therefore, retained

the NAS Unit and Tapes.

        During the early part of 2018, the parties brought their dispute to the Special Master. The

 Special Master’s March 2018 Order then required H50 to furnish its damaged back-up tapes to

                                                   6
eMag Solutions, to perform an analysis as to the cost to repair and restore the back-up tapes in a

readable and searchable form. The Order then provided that Defendants would “have the right to

repair, at their sole expense, the back-up tapes.”

        H5G’s counsel retrieved the NAS Unit from Sfile and sent that NAS Unit plus all the

related Tapes to eMag. eMag provided an initial estimate of $13,850 to provide an initial

estimate to repair, restore, process and host the data on the NAS Unit and Tapes. But eMag never

provided an overall estimate to restore and process the Tapes. Consequently, the NAS Unit and

Tapes were never processed and eMag continues to charge for storing the NAS Unit and Tapes.

        On April 25, 2019, Defendants produced a PST file of Daniel Marks. On May 16, 2019.

Defendants identified references in H5G’s document production to certain files that H5G

maintained and possessed in 2011. Among those referenced was a .pst named “DMMEmailthm

123 108.pst” (the “Subject PSV’) that appears to be the same PST file Defendants produced on

April 25, 2019. H5G then searched its active system for the Subject PST and was unable to find

it. The email and attachment which Defendants identified were from January 2011. During the

period 2010-2011, HSG converted its older email files to an archived email server without

preserving those particular PST files after the conversion. H5G believed any emails within the

PST files on the H: Drive (including DMM_EmailthmJ 231 08.pst) were included in that

conversion. On May 21, 2019, H5G’s counsel sent an email to Defendants’ counsel stating that

during the 2010-2011 period, H5G converted all of its older email files to an archived email

sewer and HSG did not preserve specific PST files. Because it was FISG’s understanding that the

emails within the Subject PST file were converted at that time, HSG believed there was no

reason to preserve that specific PST file.



                                                     7
         After   May   21,     2019,   HSG    continued    to    investigate   and   search   for

DMMEmailthru_123108.pst. In H5G’s further investigation, it determined that the emails on

DMMEmai1_thru_l 23 108.pst were not included in the 2010-2011 conversion. Based on its

investigation, H50 understands that the file likely was not part of the conversion because Dan

Marks archived his emails, Therefore, the emails were not on the active network.

         On June 5, 2019, Jon Fallon, Esq., H5G’s General Counsel, reviewed a NAS unit at

H5G’s offices, which included some of the tapes restored by TDS. H5G there identified the PST

files referenced in P000804704 P000804708. H5G thereafter confirmed that all of the PST files
                                 -




listed in P000804704   -   P000804708 associatcd with the relevant custodians Anthony Singer,

Brian Kavanagh, Joseph Masci, Michael Belofti and Philip Welty were included in the document

collection previously conducted in this litigation, and thus were encompassed by HSG’s prior

document productions as those files were on the active server,

         H5G also located the PST file of Mr. Marks referenced in P000804704 P000804708 on
                                                                                -




the TDS NAS drive. After analyzing the DMMEmail_thrul 231 08.pst produced by the Defendant

and DMMEmaiI_thrul23lOS.pst on the TDS NAS drive, the version in H5G’s possession did not

contain any additional emails that were not present on Defendants’ PST file. Thus, according to

H5G, Defendants have been in possession of the exact file in H5G’s possession for the last two

years.

         H5G also performed an analysis of the other Marks PST files referenced in P000804704   -




P000804708 (i.e. archive.pst and DMM_Emthl_Archive 2009.pst) and identified four emails

from those PST files that were not uploaded or reviewed in HSG’s document repository for this

litigation. After review of the emails, H5G believes they are not relevant to this litigation and

therefore were not collected and reviewed earlier. However, H5G nevertheless produced them.

                                                S
       H5G identified an additional 247 files on the TDS NAS drive as possibly containing

relevant information. HSG believes these files are likely duplicative of its previous production of

materials stored on its source code computer, which has been available to Defendants for review

and inspection, but nevertheless produced them on July 3, 2019.

       H5G argues that Defendants’ counsel has been is possession of the Subject PST File for

two years and therefore suffered no prejudice, and in fact, gained an advantage by refusing to

provide it to H5G during that time. H5G argues there is no basis for reconsideration of the

Court’s prior orders as there is no evidence that 1450 destroyed any documents that would now

shift the cost of restoring the Tapes from Defendants to H5G.

       Opinion

       Local Rule 7.1(i) “governs motions for reconsideration filed in New Jersey.” Byrne v.

Calastro, No. 05-cv-68, 2006 WL 2506722, at l (D.N.J. Aug. 28, 2006). Motions for

reconsideration are proper pursuant to this District’s Local Civil Rule 7.10) if there are “matters

or controlling decisions which counsel believes the Judge     ...   has overlooked.” L.Civ.R. 7.10);

Dunn v Reed Grp., Inc., No. 06-1632, 2010 WL 174861, at *1 (D.N.J. Jan 13, 2010). A motion

for reconsideration is inappropriate when a party merely disagrees with a court’s ruling or when

a party simply wishes to re-argue or re-hash its original motion. Sch. Specialty, J;zc. v.

Ferrenti no, No. 14-4507, 2015 WL 4602995, *23 (D.NJ. July 30, 2015); see also Florham

Park Chevron, Inc. v. Chevron U.S.A., 680 F. Supp. 159, 162 (D.N.J. 1988),

        The comments to that Rule make clear that “reconsideration is an extraordinary remedy

that is granted ‘very sparingly.’ “L.Civ.R. 7.10) cmt, 6(d) (quoting Bracket! v. Ashcrofr, No. 03-

3988, 2003 WL 22303078, *2 (D.N.J. Oct. 7, 2003)). The Third Circuit has held the scope of a

motion for reconsideration is “extremely limited.” Blystone v. Horn, 664 F.3d 397, 415 (3d Cir.

                                                 9
2011). “Such motions are not to be used as an opportunity to relitigate the case; rather, they may

be used only to correct manifest errors of law or fact or to present newly discovered evidence.”

Id. A court commits clear error of law “only if the record cannot support the findings that led to

the ruling.” ABS Brokerage Servs. v. Penson Fin. Servs., Inc., No. 09-4590, 2010 WL 3257992,

at *5 (D.NJ. Aug. 16, 2010) (citing United States v. Grape, 549 F. 3d 591, 603-04 (3d Cir.

2008)).

          “Thus, a party must     ...   demonstrate that (1) the holdings on which it bases its request

were without support in the record, or (2) would result in ‘manifest injustice’ if not addressed.”

Id. In short, “[mjcre ‘disagreement with the Court’s decision’ does not suffice.” ABS Brokerage

Set-vs., 2010 WL 3257992, at *6 (quoting P. Schoenfeld Asset Mgmt. LLC v. Cendant Corp., 161

F. Supp. 2d 349, 353 (D.N.J. 2001)); see also United States v. Compaction Sys. Corp., 88 F.

Supp. 2d 339, 345 (D.N,J. 1999) (“Mere disagreement with a court’s decision normally should

be raised through the appellate process and is inappropriate on a motion for [reconsideration].”);

Florham Park Chevron, Inc. v. Chevron USA., Inc., 680 F. Supp. 159, 163 (D.N.J. 1988);

Schiano v. MBNA Corp., No. 05-1771, 2006 WL 3831225, at *2 (D.N.J. Dec. 28, 2006) (“Mere

disagreement with the Court vill not suffice to show that the Court overlooked relevant facts or

controlling law,   ...   and should be dealt with through the normal appellate process   ....“)   (citations

omitted).

          Defendants have failed to demonstrate that subsequent developments regarding 1150’s

document collection and production efforts justify the extraordinary remedy of reconsideration.

H50 has filly detailed its efforts with respect to document collection and production and nothing

has been brought to the Special Master’s attention that warrants reconsideration of the Special

Master’s prior Orders regarding the backup tapes and eMags. The Special Master therefore

                                                      10
denies Defendants’ request to make H5G responsible to pay storage fees owed to eMag and

denies Defendants’ request to compel H5G to restore the damaged backup tapes.

       With respect to Defendants’ request for a 30(b)(6) witness, the Special Master notes that

Defendants’ current 30(b)(6) witness request is different than the 30cb)(6) witness request they

sought in their pdors papers and that the Special Master ruled on in his May 15, 2019 Order. The

May 15, 2019 Order dealt with Defendants’ request for a 30(b)(6) witness to answer two

questions: “(I) other than the handfiil of known documents (which would be presented to the

witness), can you identify any other (including in particular from the 13,000) that are responsive

to Defendants’ specific inquiry; and (2) if so, what are they?” Defendants now seek a 3OQi)(6)

witness to testify as to H50’s document collection and production efforth.

       The Special Master notes that Defendants previously requested a 30(b)(6) witness to

testify as to H5G’s document collection and production efforts and that on November 21, 2017,

Defendants took Mr. Faflon’s deposition in this regard. Defendants now argue that because Mr.

Fallon was not associated with H5G until April 201!, Mr. Fallon did not have first-hand

knowledge of H5G’s conversion of its older email files to an archived server in 2010-2011.

        Because this 30(b)(6) witness request is different than the request addressed in its prior

motion, the Special Master will not apply the rigid standard for a motion for reconsideration.

Accordingly, the Special Master will allow Defendants to conduct a very limited 30(b)(6)

deposition for the sole purpose of (1) obtaining information regarding 1450’s conversion of its

older email files to an archived email server and (2) H5G’s document creation and retention

policies prior to April 2011. Defendants are prohibited from questioning the 30(b)(6) witness

about the relevancy of any documents already produced. The Special Master believcs that

counsel and Mr. Fallon, through hiè prior deposition testimony and certification in support of

                                                 11
H5G’s opposition to Defendants’ motion, has otherwise adcquately detailed H5G’s doemnent

collection and production efforts.




Date: September 23, 2019                Special Master




                                           12
